DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites in lines 2-3 the limitation “preferably a minimal outflow rate”.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For purposes of examination, the modified treatment parameter being a minimal outflow rate will not be interpreted as a required limitation of the claim. 
Claim 11 recites in lines 3-4 the limitation “preferably a minimal outflow rate”.  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  For purposes of examination, the further processing being a graphical processing of the time delay factor over a plurality of treatments will not be interpreted as a required limitation of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2014 005 122 to Buda [English Translation]. 
Regarding Claim 1, Buda teaches a peritoneal dialysis machine for the carrying out of a peritoneal dialysis treatment (Par. 0035) having recurring cycles, the cycles comprising an inflow phase, a dwell period and a drainage phase for the dialysis fluid (Par. 0011), wherein the machine has a control unit (Par. 0035 recites a control unit) and a measurement apparatus for determining the inflow and/or drainage behavior of the dialysis fluid to and from a patient (Par. 0030; the effective inflow/outflow rates of the procedure are determined; the invention therefore inherently includes a measurement apparatus to determine the inflow and/or outflow rates), characterized in that the control unit is configured to determine a time delay factor (Par. 0013-0014; the estimated durations are adjusted by a factor based on the catheter performance, this is a time delay factor since the catheter performance affects the time of the treatment; Par. 0014 provides an example of a 110% adjustment based on the 
Regarding Claim 3, Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the machine has a dialysis pump that is configured to pump dialysis fluid from and/or to the patient (Par. 0035, the invention is a dialysis machine for carrying out peritoneal dialysis therefore the machine inherently pumps dialysis fluid to/from the patient). 
Regarding Claim 4, Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the measurement apparatus is configured to determine the flow rate of the dialysis fluid (Par. 0023, Par. 0030)
Regarding Claim 6, Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the control unit is configured to output an estimate of the total treatment duration for a specific prescription (Par. 0004) with a theoretical and/or calculated inflow duration and/or drainage duration being multiplied by the time delay factor in the preparation of the estimate (Par. 0006-0007; the ideal treatment duration includes theoretical inflow duration and theoretical outflow duration; the durations are multiplied by a delay factor to prepare the estimate). 
Regarding Claim 7, Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the control unit is configured such that a signal is output when the time delay factor exceeds a threshold value (Par. 0032; a signal is output when the estimated treatment duration exceeds a threshold; the estimated treatment duration is calculated; as disclosed in Par. 0008, the estimated treatment duration deviates from the ideal treatment duration by the time delay factors; therefore the 
Regarding Claim 8, Buda teaches all of the limitations of claim 1 as discussed above, and further teaches that the control unit is configured such that a treatment parameter and/or a system parameter is/are modified when the time delay factor exceeds a specific threshold value (Par. 0032; a signal is output when the estimated treatment duration exceeds a threshold; the estimated treatment duration is calculated; as disclosed in Par. 0008, the estimated treatment duration deviates from the ideal treatment duration by the time delay factors; therefore the estimated treatment duration exceeding a threshold is equivalent to the time delay factor exceeding a threshold; Par. 0032-0033 disclose that parameters may be corrected if the threshold is exceeded; Par. 0033 recites residence time as a treatment parameter which may be modified). 
Regarding Claim 9, Buda teaches all of the limitations of claim 8 as discussed above, and further teaches that the modified treatment parameter is a criterion for fixing the end of a drainage phase (Pars 0032-0033 disclose the device parameters may be modified when the time delay factor exceeds a threshold, as discussed above; Par. 0040 discloses pressure-controlled initial run-out and the flow rate as parameters of the machine and thus may be modified; the run-out and the flow rate alter the drainage phase and thus may be a criterion for fixing the end the drainage phase). 
Regarding Claim 10, Buda teaches all of the limitations of claim 8 as discussed above, and further teaches that the modified treatment parameter is the pumping rate of a dialysis pump that is configured to pump dialysis fluid from and/or to the patient (Pars. 0032-0033 disclose the device parameters may be modified when the time delay factor exceeds a threshold, as discussed above; Par. 0040 discloses pressure-controlled initial run-out and the flow rate as parameters of the machine and thus may be modified; the inflow rate is interpreted to meet the limitations of a pumping rate of dialysis fluid to the patient). 
Regarding Claim 11, Buda teaches all of the limitations of claim 1 as discussed above, and further teaches at least one memory is provided in which the time delay factor is stored in the treatment protocol to enable a further processing (Par. 0035; the device includes a memory to store delay values; Par. 0037; the default values, i.e. the default time delay factors, may be updated as the catheter performance changes over time). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, as applied to claim 1 above, and further in view of US Patent App. Pub. 2010/0137782 to Jansson. 
Regarding Claim 2, Buda teaches all of the limitations of claim 1 as discussed above, but is silent regarding the machine is a gravimetrically working machine. 
Jansson teaches an analogous invention directed to a peritoneal dialysis machine (Fig. 2) for performing peritoneal dialysis, wherein the machine is a gravimetrically working machine (Par. 0056, 0062; Jansson discloses the device includes a sensor to sense a drain volume of the dialysis fluid; the sensor is a scale which weighs the drained dialysis fluid and thus the dialysis machine operates gravimetrically). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Buda to include a scale to weigh the drained dialysis fluid, and therefore operate gravimetrically, as taught by Jansson, in order to provide sensing of the dialysis fluid volume and sensing of a breakpoint during the drainage cycle (Par. 0035).  Jansson further teaches . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buda, as applied to claim 1 above, and further in view of U.S. Patent App. Pub. 2013/0006171 to Griessmann. 
Regarding Claim 5, Buda teaches all of the limitations of claim 1 as discussed above, but is silent regarding the measuring apparatus is configured to determine a hydrostatic pressure in the line or a pressure difference at a dialysis pump of a peritoneal dialysis machine not working purely gravimetrically. 
Griessmann teaches an analogous invention directed to a peritoneal dialysis machine (Fig. 11) for performing peritoneal dialysis, the machine includes a measuring apparatus (Fig. 11, element 55), wherein the measuring apparatus is configured to determine a hydrostatic pressure in the line or a pressure difference at a dialysis pump of a peritoneal dialysis machine not working purely gravimetrically (Griessmann, Par. 0142-0143, 0152). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the device of Buda to includes a pressure sensor, such that the measuring apparatus is configured to determine a hydrostatic pressure in the line or a pressure difference at a dialysis pump of a peritoneal dialysis machine not working purely gravimetrically, as taught by Griessmann, in order to prevent dialysate from being pumped to the patient at too high of a pressure (Par. 0152). 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783